77,
                                    OLAir' AL                                            08/17/2021

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 21-0354
                                       PR 21-0354

                                                                        FiLED
                                                                         AUG 1 7 2021
IN THE MATTER OF:                                                      Bowen Greenwood
                                                                     Clerk of Suprema Court
                                                                        State of Montana
 JAMES T. McCORMACK,

       An Attorney at Law,                                        ORDER

             Respondent.




      On August 3, 2021, this Court placed Montana attorney James T. McCormack on
interim suspension after the Office of Disciplinary Counsel requested this Court's
determination as to whether such was warranted under Montana Rules for Lawyer
Disciplinary Enforcement (MRLDE) 23B. However, we held execution of the interim
suspension in abeyance to allow McCormack the opportunity to file a statement or pleading
demonstrating good cause, if any, to set aside or modify the interim suspension pending
disciplinary proceedings. McCormack has not filed any response.
      Therefore, pursuant to MRLDE 23B,
      IT IS ORDERED that James T. McCormack is placed on interim suspension from the
practice of law in Montana, effective immediately and pending final disposition of a
disciplinary proceeding predicated upon his felony criminal endangerment conviction.
      IT IS FURTHER ORDERED that the Clerk of this Court shall serve a copy of this
Order of Discipline upon McCormack personally.
      The Clerk of this Court is further directed to provide copies of this Order to
Disciplinary Counsel, the Office Administrator for the Commission on Practice, the Clerks of
all the District Courts of the State of Montana, each District Court Judge in the State of
Montana,the Clerk ofthe Federal District Court for the District of Montana, the Clerk ofthe
Circuit Court of Appeals of the Ninth Circuit, and the Executive Director of the State Bar of
Montana.
      DATED this1.3'day of August, 2021.



                                                              Chief Justice




                                                    t,A+170,
                                                           4/0


                                                     /94 ,00 JUL
                                                                Justices




                                             2